Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Taylor et al. (US- 20170182917).
	Regarding claim 1, Taylor et al. discloses a first fluid chamber (111); a second fluid chamber (106) in fluid communication with said first fluid chamber via a flow path (115); a valve (120) provided in said flow path to control a flow of a working fluid between said first fluid chamber and said second fluid chamber; and an actuator (paragraph 19, actuator, and at least gate knob of 120 and/or lever 310 (paragraph 50, not visible), and/or electromechanical means when automatic or semi active control is used) to control said valve (paragraphs 49) and a rod ( fig 1 structure connecting the lever and the valve and/or fig 3 and the structure connecting 310 and 320, paragraph 51) and disposed to couple said valve 
	Regarding claim 2, Taylor et al. discloses wherein said valve (120) allows said working fluid to flow through said flow path (115) between second fluid chamber and said first fluid chamber when said valve is in a first position (paragraph 46, open position of 120).
Regarding claim 3, Taylor et al. discloses wherein said valve (120) stops a flow of said working fluid through said flow path from said first fluid chamber to said second fluid chamber when said valve is in a second position (paragraph 46, closed position of 120).
Regarding claim 4, Taylor et al. discloses wherein said valve allows a flow of said working fluid through said flow path from said second fluid chamber to said first fluid chamber when said valve is in a second position (at least when 120 is fully open or at least wherein 120 is still open but providing a smaller cross-sectional flow path) 
Regarding claim 5, Taylor et al. discloses wherein said valve is an active valve (paragraph 49, electromechanical means when automatic or semi active control is used).
Regarding claim 6, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator (at least gate knob of 120 and/or lever 310), said manually adjustable feature to manually adjust said actuator such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (paragraph 17 and paragraph 49 at least wherein when 120 is closed, the available volume for 106 is reduced).
Regarding claim 7, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator, said manually adjustable feature able to manually adjust said actuator, while a vehicle (paragraph 18 at least a land vehicle) utilizing said shock assembly is in 
Regarding claim 8, Taylor et al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (paragraph 19, automatic control of valve and paragraph 49, during automatic control of the valve 120).
Regarding claim 9, Taylor et al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator, while a vehicle utilizing said shock assembly is in operation (paragraph 18 at least while seat or suspension system is in use), such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (paragraphs 17-19, at least the control of flowrate between first and second chambers in order to provide damping) .
Regarding claim 10, Taylor et al. discloses a first air (paragraph 17, fluid may comprise at least one of air, nitrogen or another suitable compressible fluid) chamber (111); a second air chamber (106) in fluid communication with said first air chamber via a flow path (115); a valve (120) provided in said flow path to control a flow of air between said first air chamber and said second air chamber; and an actuator (paragraph 19, actuator, and at least gate knob of 120 and/or lever 310 (paragraph 50, not visible), and/or electromechanical means when automatic or semi active control is used) to control said valve (paragraphs 49).

Regarding claim 12, Taylor et al. discloses wherein said valve (120) stops a flow of said air through said flow path from said first air chamber to said second air chamber when said valve is in a second position (paragraph 46, closed position of 120).
Regarding claim 13, Taylor et al. discloses wherein said valve allows a flow of said air through said flow path from said second air chamber to said first air chamber when said valve is in a second position (at least when 120 is fully open or at least wherein 120 is still open but providing a smaller cross-sectional flow path).
Regarding claim 14, Taylor et al. discloses wherein said valve is an active valve (paragraph 49, electromechanical means when automatic or semi active control is used).
Regarding claim 15, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator (at least gate knob of 120 and/or lever 310), said manually adjustable feature to manually adjust said actuator such that an available volume of air for said first air chamber is modified to provide different damping characteristics for said shock assembly (paragraph 17 and paragraph 49 at least wherein when 120 is closed, the available volume for 106 is reduced).
Regarding claim 16, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator, said manually adjustable feature able to manually adjust said actuator, while a vehicle (paragraph 18 at least a land vehicle) utilizing said shock assembly is in operation (paragraph 18 at least while seat or suspension system is in use), such that an available volume of air for said first air chamber is modifiable to provide different damping characteristics for said shock assembly (paragraphs 17-19, at least the control of flowrate between first and second chambers in order to provide damping) .

Regarding claim 18, Taylor et al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator, while a vehicle utilizing said shock assembly is in operation (paragraph 18 at least while seat or suspension system is in use), such that an available volume of air for said first air chamber is modifiable to provide different damping characteristics for said shock assembly (paragraphs 17-19, at least the control of flowrate between first and second chambers in order to provide damping) .
Allowable Subject Matter
Claim 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 19, Taylor et al. discloses a first air chamber (111); a second air chamber (106) in fluid communication with said first chamber via a flow path (115); a valve (120) provided in said flow path to control a flow of air between said first air chamber and said second air chamber; said valve (120) allows said second air chamber to be fluidly coupled with said first air chamber when it is opened in a first position (the open position), said valve fluidly isolating said second air chamber (106) from receiving additional air from said first air chamber (111) when it is in a second position (closed).  However, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said valve allows said first air chamber to receive air from said second air chamber even when it is in said second position because when the valve (120) is closed, the chambers are isolated. 



Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Regarding claims 1 and 10, Applicant argues that the prior art of record lacks a rod disposed to couple said valve with said actuator, Examiner respectfully disagrees.  The rod in claim 1 has been recited to be a connection of the actuator and the valve, the claim does not require any specific structural or functional limitation of the rod.  For example, paragraph 0016 of the instant application describes wherein the actuator moves the rod axially to open or close the valve at least to adjust an amount of available volume. Since only a connection of the actuator and valve is required by the rod, the rod has been interpreted to be as such.  In figures 1-3 and at least paragraph 51, it has been interpreted that Taylor discloses a rod-like structure that connects the switch or lever to the valve itself (fig 1 structure connecting the lever and the valve and/or fig 3 and the structure connecting 310 and 320).
With regards to the amendments to claims 2-4 and 11-13, the first and second positions have been interpreted as set forth above in the rejection.  Claims 2-4 and 11-13 depend from claims 1 and 10, respectively.  Therefore, the limitations regarding at least the second position only require the limitations set forth by claims 1 and 10.  In other words, it has been interpreted that the second position in claims 3/4 and 12/13 do not necessarily have to be the same position.
It appears that the arguments are more specific than the limitations set by the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657